Title: To John Adams from Richard Rush, 25 September 1813
From: Rush, Richard
To: Adams, John



Dear sir.
Washington  September 25. 1813.

I must be allowed to offer you my heartiest congratulations upon Commodore Perrys great victory on lake Erie. I know of nobody who will take as much pleasure in it as you. I know of nobody, sir, who has so just a title to rejoice at our splendid naval trophies as you. The Navy is yours. Hull must have been your officer. Decatur I know was. Bainbridge, Jones, Lawrence, Burrows, all of them—with, I would say the immortal, Perry too, who no doubt, in his turn, must have been your Lieutenant or your Midshipman. It is a glorious little family to boast of.
After all, victory will do more than any thing else can, towards reconciling the country to this just war. The glory of a nation is, and must be, the nation’s property, not a party’s. History, poetry, and the canvass, are of no party. Fifty years hence, twenty years hence, ten years hence, the victories which we have gained, and the greater ones which I trust we will gain, will be celebrated in orations, in histories, in songs, in the epick, with the pencil, neither as democratick or federal victories, but as American, as national triumphs and the sources of our national glory. Of the thousands in England who can still shout at the names of Cressey, Agincourt, Blenheim, Ramilles, how many are there who recollect, or, if they recollect, care any thing about the causes of the wars in which such names becomes illustrious in their annals. And yet, no doubt at all each of them had their peace party. I am anticipating the time when the grand children of Henry Clay, and Josiah Quincey, will all be exulting in this war, which their different grandfathers strove so patriotically the one to bring about, the other to oppose, for I dare say the latter may be as good a patriot as I know the former is.
I am astonished at finding, sir, how unsuccessful this country was in the old Canada, war with all the aid it had of British means, British troops, British money, British skill, British officers, British direction—unless, indeed, you will say all these thwarted instead of advancing it. Old Massachusetts did her A duty nobly; but what a train of blunders and disasters, if not shameful defeats, it exhibited until Lord Chatham came in. I have lately been turning again to the history of those times. In 1755, exactly as in 1812, the campaign was to open at three points 1. at fort du Quesne; 2. at Niagara; 3. on lake Champlain. These were the points of last fall, merely changing Malden for du Quesne. Braddock was to do every thing at the first point; Governor Shirly at the secon’d; and general William Johnson, at the third. All three expeditions failed, Braddocks with more disaster than Hulls, if with less disgrace.
The Ministry now grew vigorous, and the colonial governors holding a meeting at New York resolved that in the campaign of 1755 Canada should be overwhelmed without fail. So, fixing on the same points, an army of three thousand was allotted for du Quesne, of six thousand for Niagara, and ten thousand for crown point, on Champlain. All these failed again, with the capitulation of more troops than we have passed under the Yoke since last summer. Nor can I make out, that during all this time Montcalm had more troops in Canada, than the British have had against us this war. To be sure he had Indians in abundance, as the English have also had. The campain of 1757 also proved entirely abortive.
Thus I begin to be half of opinion, sir, that we have not done quite so badly as I had at first thought. Of the eight land battles of the war, if they can be all so called, viz of Detroit, Queenstown, the river raisin, 40 mile creek, York, Fort George, Fort Meigs, and Lower Sandusky, it is worth observing, that if the British gained the four first, we have more decisively the four last.
The new loan of five millions filled yesterday at about one per cent more favorable to the government than the last. Between 12 and 13 millions were offered. Rich Pennsylvania comes in for the largest share again. In answer to this point refered to in your favor of the 6th instant, I must take the liberty to enclose a little slip cut from a newspaper about a year ago, by which it looks that, if she is at last a favourite, it was almost time!
The last accounts from Mr Madison left him perfectly well.
I am, with my constant devotion and respect, your gratified correspondent,

Richard Rush.